



Exhibit 10.25


TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Phillips Edison Grocery Center REIT I, Inc. Amended and Restated
2010 Long-Term Incentive Plan as amended through the date hereof (the “Plan”),
Phillips Edison & Company, Inc. (the “Company”) hereby grants an award of the
number of Restricted Stock Units set forth on Exhibit A hereto (an “Award”) to
the Grantee set forth on Exhibit A. Each Restricted Stock Unit shall relate to
one share of Common Stock, par value $0.01 per share (the “Stock”) of the
Company. Capitalized terms in this award agreement (this “Agreement”) shall have
the meaning specified in the Plan, unless a different meaning is specified
herein.
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Section 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
2.Vesting of Restricted Stock Units. The restrictions and conditions of
Section 1 of this Agreement shall lapse as set forth on Exhibit A attached
hereto. The Committee may at any time accelerate the vesting schedule specified
in this Section 2.
3.Termination of Employment. Except as otherwise provided on Exhibit A, if the
Grantee’s employment with the Company and its Subsidiaries terminates for any
reason prior to the satisfaction of the vesting conditions set forth in Section
2 above, any Restricted Stock Units that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Grantee nor any of the Grantee’s successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.
4.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date or such other date as of which the Restricted Stock Units granted herein
vest (but in no event later than two and one-half months after the end of the
calendar year in which vesting occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Exhibit A and Section 2 of this Agreement on
such date and the Grantee shall thereafter have all the rights of a stockholder
of the Company with respect to such shares.
5.Dividend Equivalents. The Grantee shall be entitled to receive an amount in
cash equal to the product of (i) the per-share amount of any cash dividends,
with a record date on or after the Grant Date (as defined in Exhibit A) and
prior to settlement pursuant to Section 4, declared with respect to a share of
Stock multiplied by (ii) the number of Restricted Stock Units granted herein
that are outstanding on such record date, which amount shall be paid to the
Grantee in cash if and when such dividend is paid to the holders of Stock. The
payment of any such dividend equivalents is intended to comply with the
requirements for a “short term deferral”





--------------------------------------------------------------------------------





under Section 409A of the Code and this Agreement, and such equivalents will be
construed and administered to comply with such requirements.
6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 4.3 of the
Plan. In the event of a conflict between the terms of the Plan and the terms of
this Agreement, the terms of the Agreement shall control.
7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Committee for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required tax withholding obligation to be satisfied, in whole or in part, by
withholding from shares of Stock to be issued to the Grantee a number of shares
of Stock with an aggregate Fair Market Value that would satisfy the withholding
amount due.
8.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
9.Share Repurchase Program. Grantee hereby agrees that during the period of
employment with the Company or its affiliates and for a period of six (6) months
following the end of such employment, Grantee will not, without the prior
written consent of the Company, participate in the Company’s Share Repurchase
Program (“SRP”). The foregoing sentence shall not prohibit the ability of
Grantee to sell, pledge, transfer, hypothecate, or otherwise dispose of shares
of Stock in any other manner permitted under federal and state securities laws.
In addition, the foregoing restriction on participation in the SRP shall not
apply to repurchase requests in connection with Grantee’s death, “Qualifying
Disability” (as defined in the SRP), or “Determination of Incompetence” (as
defined in the SRP).
10.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee’s employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.
11.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning this Award.
12.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).




--------------------------------------------------------------------------------





By entering into this Agreement, the Grantee (i) authorizes the Company to
collect, process, register and transfer to the Relevant Companies all Relevant
Information; (ii) waives any privacy rights the Grantee may have with respect to
the Relevant Information; (iii) authorizes the Relevant Companies to store and
transmit such information in electronic form; and
13.(iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. The Relevant
Information will only be used in accordance with applicable law.
14.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee by
hand or at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.
IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the ____ day of ____________, 2020.
PHILLIPS EDISON & COMPANY, INC.
By:         
Name
Title:
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:    
Grantee’s Signature


















--------------------------------------------------------------------------------






Exhibit A
Name of Grantee:            
No. of Restricted Stock Units:             
Grant Date:                
1.Vesting of Restricted Stock Units. The restrictions and conditions in Section
1 of the Agreement shall lapse with respect to 25% of Restricted Stock Units set
forth above on each of the first four anniversaries of January 1st of the year
in which the Grant Date occurs (each a “Vesting Date”).
2.Definitions. Defined terms used herein but not defined herein shall have the
meanings given to such terms in the Agreement or in the Plan, as applicable. For
purposes of this Exhibit A and the Agreement, the following terms shall have the
following meanings:
(a)“Cause” has the meaning set forth in the Severance Plan.
(b)“Change in Control” has the meaning set forth in the Severance Plan.
(c)“Disability” has the meaning set forth in the Severance Plan.
(d)“Good Reason” has the meaning set forth in the Severance Plan.
(e)“Retirement” means termination of Grantee’s employment with the Company after
reaching the age of 65, following at least 10 years of service to the Company. A
termination for Cause shall not constitute Retirement hereunder.
(f)“Severance Period” has the meaning set forth in the Severance Plan.
(g)“Severance Plan” means the Phillips Edison & Company, Inc. Amended & Restated
Executive Severance and Change in Control Plan as in effect as of the Grant
Date.
3.Termination of Employment as a result of Death, Disability, or Retirement. In
the event that the Grantee’s employment with the Company is terminated as a
result of Grantee’s death, Disability, or Retirement, the portion of the
Restricted Stock Units that would have vested during the Severance Period shall
thereupon vest.
4.Executive Severance and Change in Control Plan; Termination without Cause or
Resignation for Good Reason. Notwithstanding anything to the contrary in the
Agreement, the terms of the Severance Plan shall remain in effect. In the event
of a termination of the Grantee’s employment by the Company and its Affiliates
(as defined in the Severance Plan) not for Cause or the Grantee resigns for Good
Reason, the Award shall be treated as set forth in Section 4(c) or Section 5(c)
of the Severance Plan, as applicable.  
5.Other Termination. For the avoidance of doubt, in the event of a termination
of the Grantee’s employment by the Company for Cause or the Grantee’s
resignation not for Good Reason and not due to the Grantee’s death, Disability
or Retirement, Section 3 of the Agreement shall apply.
6.Prior Awards. Notwithstanding anything to the contrary in any prior award
agreement granted under the Plan, the definitions in Section 2 of this Exhibit A
shall apply to all awards granted under the Plan on or prior to the date hereof
and entirely supersede and replace any similar definitions applicable to such
prior awards.



